ORDER

PER CURIAM.
Appellant, Eugene Bickley (“Movant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his amended Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of one count of first degree murder, section 565.020, RSMo 1996,1 and one count of armed criminal action, section 571.015. Movant was sentenced as a prior offender to concurrent sentences of life without parole and life, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an *689extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1996 unless otherwise indicated.